3Jn tbr Wnitrb ~tatrs <1:ourt of jfrbrral <1:Iaitns
                                           No. 19-209
                                   (Filed 11 September 20 I 9)
                                   NOT FOR PUBLICATION

* ************* ********
                            *
ENGINEERING &               *
ENVIRONMENT, INC.           *
                            *
                Plaintiff,  *
                            *
           V.               *
                            *
THE UNITED ST ATES,         *
                            *
                Defendant.  *
                            *
** * **** * ****** ********


                                             ORDER

        Plaintiff Surendera Kumar, acting pro se and identifying himself as Engineering &
Environment, Inc. ("EEI"), filed a complaint alleging that the Air Force discriminated against
Mr. Kumar in violation of the Civil Rights Act of 1964 when the Air Force suspended
performance of and terminated EEI's wastewater management services contract for default. See
ECF No. 1, Comp!.~ 17. Acting upon a motion filed by the government, this Court identified
plaintiffs prose status as a defect in the complaint since Mr. Kumar was not the real party in
interest to this dispute, and this Court's rules prohibit corporations from acting prose. ECF No.
8, Order at 2.

        The crux of this dispute involves a contract between the Air Force and EEI, not Mr.
Kumar. Rule 17(a) of the Rules of the Court of Federal Claims ("RCFC") require actions to be
prosecuted in the name of the real party in interest. Generally, an individual may proceed prose,
but this Court's rules prohibit corporations from doing so. RCFC 83.l(a)(3) ("An individual
who is not an attorney may represent oneself or a member of one's immediate family, but may
not represent a corporation . ... ") (emphasis added). Because EEI is the real party in interest,
the action must be prosecuted in its name; and because EEI is a corporation, it must be
represented by counsel.

        On 9 July 2019, this Court directed plaintiff to obtain counsel by 6 September 2019,
stating "[i]f no counsel makes an appearance, the case will be dismissed for failure to prosecute
and failure to comply with a court order." ECF No. 8, Order at 3; see also RCFC 17(a)(3) ("The
court may not dismiss an action for failure to prosecute in the name of the real party in interest
until, after an objection, a reasonable time has been allowed for the real party in interest to ratify,
join, or be substituted into the action.").

        Neither EEI nor Mr. Kumar has submitted or filed documents of any sort with this Court
since its 9 July 2019 order was issued. For this failure to prosecute the complaint in the name of
the real party in interest, the case is hereby DISMISSED without prejudice. The Clerk is
directed to enter judgment accordingly. No costs.

IT IS SO ORDERED.




                                               Rax~
                                               Judge




                                                  2